Title: To Benjamin Franklin from John Paul Jones, 13 December 1781
From: Jones, John Paul
To: Franklin, Benjamin


Portsmouth, New Hampshire, Decr. 13th. 1781
I cannot, my dear & honored friend, better employ a part of this Day, of public Thanksgiving, than in writing to you. In the overflowing of my heart I congratulate you, on the glorious capture of Lord Cornwallis and his whole Army. That conquest sets the Friendship of our illustrious Ally in the noblest light, endears France to every true American, does the greatest honor to humanity, frees a distressed Country, and adds lusture to the combined Arms, while Victory crowns the happy chiefs with her unspotted Laurels! It is indeed a great event, and will, no doubt, produce good effects in Europe.— I should have been with the Fleet or Army, had I known the exact situation of the America before I left Philadelphia, last August. I had a good reception from Congress and my fellow-Citizens: After a particular examination of my whole conduct from the beginning of the Revolution, by the Board of Admiralty, as well as in full Congress, and by a special Committee; I had reports so much to my advantage, that I was honored with the warmest general approbation and public Thanks of Congress. In the Summer I had the honor to be unanimously Elected by Congress to command the America of Seventy four Guns, on the Stocks here. I am superintending the building, which does not go on with the Vigor I could wish; for I expected to have been at Sea this Winter, but found the building so backward when I arrived here, that the object I had concerted with the Minister of Finance is entirely defeated.

It gave me the deepest concern, when I arrived in America, to find how much such worth as yours was misrepresented, by your disappointed Enemies. I had written a private Letter, from L’orient by the Alliance, to my friend Mr. Morris, which was called for by your friends in Congress at a critical moment; and I am convinced that had I arrived in America sooner, a circumstance, of which you have complained with so much spirit, and, in my opinion, with so much Reason, would not have taken place. Enjoy, dear Sir, your present happiness! You are beloved; and will ever, while Virtue is honorable, be revered as a Father and Saviour of your Country.— I have explained to Mr. Dumas that the master of the Brig Berkenbos, that I met in the Alliance off Cape Finister, has given a false account to Mr. Van De Perre. My conduct in that affair was blameless.— I wrote you a line by Mr. Barclay, as also by Capt All from Philadelphia.— Present, if you please, my best respects to Madame C. and your Grand-Son.— If you do me the honor to write, my address is under cover to the Minister of Finance.— Highly sensible how much I owe to your kind advice, as well as your Letters, I am, Dear Sir, Your Excellencies most affectionate and most obliged Servant
J Paul Jones
His Excellency B. Franklin Esqr. Minister Plenipotentiary of the United States &c. at the Court of France.
